Citation Nr: 1412150	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-41 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

In July 2013, the Veteran testified at a hearing before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

In a May 2013 written statement, as well as in subsequent hearing testimony, the Veteran asserted that he had to retire from his job early due to his PTSD and other service-connected disabilities and has been unemployable since that time.  Such a statement may be reasonable construed as an informal claim for a TDIU.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating an underlying service-connected disability, it is part of the claim for benefits for that disability which is reflected on the Title Page.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the most recent supplemental statement of the case, dated in March 2012, the Veteran underwent a VA psychiatric examination in October 2013.  As this evidence was not considered by the agency of original jurisdiction and he has not waived such consideration, remand for agency of original jurisdiction consideration is required.  Further, a few recent clinical records have been submitted by the Veteran with a waiver but it appears that these are not a complete set.  Therefore, additional records should be obtained.

Next, the Veteran has stated on several occasions that his service-connected disabilities render him unemployable.  Such statements establish an informal claim for a TDIU.  As this claim has not been explicitly considered by the RO, remand is required in order for the agency of original jurisdiction to adjudicate this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New Jersey Health Care System (especially the East Orange VAMC) for the period since March 2010.

2.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, his duties to substantiate the record, and VA's duties of the same.  Allow for a reasonable period for response.

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims for an increased initial rating for PTSD and for a TDIU should be readjudicated.  

If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


